NETERER, District Judge.
The defendant was convicted of transporting intoxicating liquor in violation of the National Prohibition Act (41 Stat. 305). The liquor was transported in the June G, a small water craft. The boat was not arrested or taken possession of while in the act of transportation, but was subsequently seized without process, and forfeiture is demanded by the government. The right to forfeit is challenged by the owner.
• The issue here is as that decided in U. S. v. A. Hydes (D. C.) 267 Fed. 470, this day filed, and, for' the reasons therein, the motion to forfeit will be denied, and an order decreeing a return of the water craft may be presented.